UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 22, 2014 FORCEFIELD ENERGY INC. (Exact name of registrant as specified in its charter) Nevada 001-36133 20-8584329 (State or other jurisdiction of incorporation or organization) (Commission File Number) IRS Employer Identification No.) 245 Park Avenue, 39th Floor New York, New York (Address of Principal Executive Offices) (Zip Code) (212) 672-1786 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act o Soliciting material pursuant to Rule 14a-12 under the Exchange Act o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 4.01 Change in Registrant’s Certifying Accountant On January 22, 2014, Anderson Bradshaw PLLC (“Anderson”) resigned as the independent registered public accounting firm for ForceField Energy Inc. (the “Company”). During the fiscal years ended December 31, 2012 and 2011, Anderson’s reports on the Company's financial statements did not contain an adverse opinion or disclaimer of opinion, and were not qualified or modified as to uncertainty, audit scope or accounting principles. During the fiscal years ended December 31, 2012 and 2011 and the subsequent periods through January 22, 2014, (i) there were no disagreements between the Company and Anderson on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure which, if not resolved to the satisfaction of Anderson, would have caused Anderson to make reference to the subject matter of the disagreements in connection with its reports on the Company's financial statements; and (ii) there were no reportable events as that term is described in Item 304(a)(1)(v) of Regulation S-K. On January 22, 2014, the Company provided Anderson with a copy of the disclosures it is making in response to Item 4.01 on this Form 8-K, and requested that Anderson furnish it with a letter addressed to the Securities and Exchange Commission stating whether it agrees with the above statements.A copy of the letter, dated January 22, 2014, is filed as Exhibit 16.1 (which is incorporated by reference herein) to this Current Report on Form 8-K. On January 22, 2014, the Company engaged MaloneBailey, LLP (“Malone”) as its independent registered public accounting firm for the Company’s fiscal year ended December 31, 2013. The change in the Company’s independent registered public accounting firm was approved by the Company’s Board on January 22, 2014. During the years ended December 31, 2012 and 2011 and the subsequent interim period through January 22, 2014, the date of engagement of Malone, the Company did not consult with Malone regarding either (i)the application of accounting principles to a specified transaction, either completed or proposed, or the type of audit opinion that might be rendered on the Company’s financial statements or (ii) any matter that was either the subject of a disagreement (as defined in paragraph (a)(1)(iv) of Item 304 of Regulation S-K and the related instructions thereto) or a reportable event (as described in paragraph (a)(1)(v) of Item 304 of Regulation S-K). Item 9.01 Financial Statements and Exhibits (d)Exhibits. The exhibits listed in the following Exhibit Index are filed as part of this Current Report on Form 8-K. Exhibit No . Description Letter re change in certifying accountant from Anderson Bradshaw, PLLC 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. FORCEFIELD ENERGY, INC. Date: January 24, 2014 By: /s/ David Natan Name: David Natan Title: Chief Executive Officer 3
